Citation Nr: 0818363	
Decision Date: 06/04/08    Archive Date: 06/12/08

DOCKET NO.  06-15 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1968 to September 1969.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a September 
2004 rating decision of the Milwaukee, Wisconsin Department 
of Veterans Affairs (VA) Regional Office (RO) that, in 
pertinent part, granted service connection for PTSD rated 50 
percent, effective April 29, 2003.  In April 2008, a Travel 
Board hearing was held before the undersigned.  A transcript 
of the hearing is associated with the veteran's claims file.  
Additional evidence was submitted with a waiver of initial 
AOJ consideration at the Travel Board hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if any action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002) and the regulations implementing it apply in the 
instant case.  While the notice provisions of the VCAA appear 
to be satisfied, the Board is of the opinion that further 
development of the record is required to comply with VA's 
duty to assist the veteran in the development of the facts 
pertinent to his claim.  See 38 C.F.R. § 3.159 (2007).

The veteran was afforded VA examinations in September 2004 
and February 2006.  At the April 2008 hearing, he alleged in 
his testimony that his PTSD has increased in severity since 
his most recent VA examination.  Specifically, he stated that 
he does not feel capable of gainful employment and isolates 
himself socially, including from his wife and children.  He 
submitted excerpts of VA treatment records from April 2005 
and May 2007 and expressed disagreement with entries in the 
progress notes.  For example, he indicated that although the 
progress notes often report that he denies suicidal or 
homicidal thoughts, hallucinations, or paranoid and obsessive 
thoughts, in fact, he has attempted suicide once before and 
still thinks about it, even though he is often not asked 
during his therapy sessions whether he has any suicidal or 
homicidal thoughts and impulses.  He has also informed his 
clinical social worker, G.S.B., that he has delusional 
thoughts and hallucinations.  Similarly, whereas progress 
notes report that individual therapy sessions are beneficial 
to the veteran, he asserts that he advised G.B.S. that, at 
times, they are more harmful than helpful as he experiences 
panic attacks both before and after sessions.  

The veteran's representative alleges there are conflicting 
opinions in the veteran's VA treatment records.  The veteran 
receives treatment regularly from two psychiatrists and a 
clinical social worker, and attends group therapy sessions as 
well as one-on-one sessions.  It was observed at the Travel 
Board hearing that the progress notes of one of his 
psychiatrists, Dr. D.W.C., do not necessarily concur with 
other VA treatment records in the claims file.

In support of his claim, the veteran also submitted a 
statement from his spouse and letters from two servicemen who 
served with the veteran.  In the April 2008 statement from 
the veteran's spouse, she states that he suffers from 
depression and PTSD, which have taken a toll on his 
relationships with his children, grandchildren, and herself.  
She reports that he experiences difficulty sleeping, suffers 
from bad personal hygiene, and has a hard time motivating 
himself during the day, sometimes staying in bed all day.  
The letters from the fellow servicemen describe events in 
Vietnam.

In light of the allegations of worsening symptoms of PTSD and 
that there has been an interval of more than two years since 
the veteran was last examined, another VA examination is 
necessary.  

Furthermore, the veteran reports that he receives treatment 
regularly from Rhinelander Clinic, Milwaukee VA Medical 
Center (VAMC), and Iron Mountain VAMC.  Complete VA treatment 
records were last associated with the claims file in October 
2006.  Although the veteran submitted some VA treatment 
records at the Travel Board Hearing, including records from 
October 2006 to May 2007, they do not include his most recent 
treatment records.  VA treatment records are likely to 
contain pertinent information, are constructively of record, 
and must be secured.  
It is also noteworthy that where the appeal is from the 
initial rating assigned with the award of service connection 
for a disability, the entire history of the disability must 
be considered and, if appropriate, staged ratings may be 
applied.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Accordingly, the case is REMANDED for the following:

1.  The RO should obtain complete records 
of all VA treatment the veteran has 
received for PTSD at the Rhinelander 
Clinic, the Milwaukee VAMC, and the Iron 
Mountain VAMC since October 2006.

2.  The RO should then arrange for the 
veteran to be examined by a psychiatrist 
to determine the current severity of his 
PTSD.  The veteran's claims file must be 
reviewed by the examiner in conjunction 
with the examination.  The examiner should 
identify and describe the nature, 
frequency and severity of all current 
symptoms of the PTSD.  The psychiatrist 
should specifically opine regarding the 
impact of the veteran's PTSD symptoms on 
his occupational and social functioning.  
The examiner must be furnished a copy of 
the criteria for rating PTSD, and should 
comment regarding the presence or absence 
of each listed symptom in the criteria 
above 50 percent (and if a symptom is 
noted present, its severity and 
frequency).  

If the examiner is unable to render any 
opinion requested, it should be so 
indicated on the record, and the reasons 
therefore should be noted.  The examiner 
should explain the rationale for any 
opinion given.

3.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and give the veteran 
and his representative the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

